Citation Nr: 1421812	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  07-39 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), psychotic disorder, schizophrenia, delusional disorder, and a personality disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Counsel
INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a hearing before the undersigned in August 2009.  A transcript is of record. 

The Board remanded this claim in September 2009 and again in September 2010 for additional development and adjudicative action.  The Board denied the claim in a February 2012 decision.  In a May 2013 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for remand, vacated the Board's February 2012 denial of the claim, and remanded the claim for further action in accordance with the terms of the joint motion.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the joint motion for remand, the parties agreed that a July 2011 VA medical opinion did not substantially comply with the Board's September 2010 remand directives, which instructed the examiner to address treatment records from John Umstead Hospital dated in 1982 and 1994, among other evidence.  Because the examiner did not discuss this evidence in the opinion, the parties concluded that a supplemental opinion is required that addresses this evidence in order to satisfy the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the case to the examiner who conducted the March 2010 VA examination and provided the July 2011 supplemental opinion for further clarifying opinion as to whether the Veteran has a current psychiatric disorder, to include PTSD or another acquired psychiatric disorder and, if so, whether it is related to active service.  If the examiner is not reasonably available, a different examiner may render the opinion.  If necessary for the examiner to render the opinion, a new VA examination should be performed. 

The examiner must specifically state whether the Veteran currently has PTSD or any other acquired psychiatric disorder, to include a psychotic or delusional disorder.  

If the examiner finds that the Veteran has PTSD, the examiner must specify the stressors which are the basis of the diagnosis. 

If the examiner finds that the Veteran has a current acquired psychiatric disorder other than PTSD, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder manifested during active service or is otherwise related to service. 

The examiner must expressly address treatment records from the John Umstead Hospital dated in 1982 and 1994. 

A complete explanation must be provided for the opinion stated.  The claims file must be made available to the examiner.

2. Then, review the opinion to confirm that the examiner addressed the treatment records from the John Umstead Hospital and that the opinion is otherwise adequate and responsive to the Board's remand directives.  If the opinion is deficient in any of these respects, it must be returned to the examiner for corrective action. 

3. Then, after completing any other development that may be warranted, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



